Opinion issued November 6, 2018




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-18-00691-CV
                          ———————————
 ALMA PHILLIPS, CHERYL JACKSON, AND JACQUELINE JACKSON,
                         Appellants
                                      V.
   NATIONSTAR MORTGAGE, LLC AND ALICE FAYE ANDERSON,
                       Appellees


                   On Appeal from the 400th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 16-DCV-232813


                         MEMORANDUM OPINION

      Appellants, Alma Phillips, Cheryl Jackson, and Jacqueline Jackson, have

neither established indigence, nor paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 20.1 (listing requirements for
establishing indigence); TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if no

clerk’s record filed due to appellant’s fault). After being notified that this appeal was

subject to dismissal, appellants did not respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                           2